Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
 
Response to Amendment
The amendment filed on 09/17/2021 has been entered. Claims 1, 4-13, 15-18, and 20 remain pending. Applicant’s cancellation of Claim 14 remove the 35 U.S.C. 112(a) rejection of Claim 14.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-13, 15-18, and 20 have been considered but are moot because the new ground of rejection does not rely solely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of 35 U.S.C. 103 rejection of Claims 1, 6-7, 12-13, 15-16, and 18 rely on the previously presented prior arts Wang (US20050114032) and Alam 
	The amendment to Claim 1 of changing “amplitude values” to “pixel or voxel scale seismic attribute values” is taught by the previously presented prior art Wang (US20050114032). Wang teaches in [0046] that the seismic data is obtained with an x-y grid, which makes the seismic data considered to be a pixel data since the data is taken from source points on an x,y grid and would as such be discrete values from these points.  The modification of the limitation in Claim 1 of “generating curvature attribute data based at least in part on the fitting” to “generating pixel or voxel scale pseudo curvature attribute values based at least in part on the fitting” is taught by the previously presented prior art Alam (US20090292475). As Alam teaches in [0087] about a fitting algorithm, the fitting algorithm functions off seismic data to form curvature attribute volumes. The fitting function is detailed as a second order polynomial in [0048] which would be capable of functioning off any seismic data of the form x and y grid. The new limitation of “wherein the pixel or voxel scale pseudo curvature attribute values are classified using one or more larger, geological scale structural curvature attribute definitions” is taught by newly discovered prior art Imhof (US20110002194). Independent Claims 15 and 18 contain the same modifications.
	As Applicant Remarks states on Page 6 that the “pseudo curvature attribute values are “pseudo” because, while they can be defined using larger scale geological structure curvature 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 12-13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20050114032) in view of Alam (US20090292475) and Imhof (US20110002194).
In regards to Claim 1, Wang teaches “receiving imagery data that comprise pixel or voxel scale seismic attribute values in a multidimensional space (seismic data that consists of amplitude and time obtained from an x, y grid – [0046]); fitting a multidimensional polynomial function to at least a portion of the seismic attribute values of the imagery data  (fitting the input data to a multi-order polynomial equation – [0046]; input data selected from input seismic data – [0018]; seismic data includes amplitude data – [0046]) to generate one or more values for one or more corresponding parameters of the function (utilizing the polynomial parameters of the fit equations to obtain predicted data arrays – [0046]).”
Wang does not teach “generating pixel or voxel scale pseudo curvature attribute values based at least in part on the fitting and generating an image based at least in part on the pixel or voxel scale pseudo curvature attribute values.”
Alam teaches “generating pixel or voxel scale pseudo curvature attribute values based at least in part on the fitting (method derives various curvature measures of local surfaces – [0087]; These derivative volumes are transformed into curvature attribute volumes – [0087]) and generating an image based at least in part on the curvature attribute data (3d visualization of information obtained from A-F estimation methods – [0091]; curvature measures of local surfaces are from E estimation method – [0087]) generating an image based at least in part on the pixel or voxel scale pseudo curvature attribute values (3d visualization of information obtained from A-F estimation methods – [0091]; curvature measures of local surfaces are from E estimation method – [0087]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teaching of Alam to derive curvature attribute volumes from the multi-order polynomial equation. Doing so would improve analysis and investigation of seismic traces in 3D surveys.
Wang in view of Alam does not teach “wherein the pixel or voxel scale pseudo curvature attribute values are classified using one or more larger, geological scale structural curvature attribute definitions.”
Imhof teaches “wherein the pixel or voxel scale pseudo curvature attribute values are classified using one or more larger, geological scale structural curvature attribute definitions (comparing amplitudes of volumes with offset stacks for assignment of AVO class, comparison of offset and angle stacks at location of surfaces allows classification by AVO behavior – [0163]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Alam to incorporate the teaching of Imhof for the classification of data with geological structures. Doing so would improve the analysis of seismic data with amplitude versus offset formulation.

In regards to claim 6, Wang in view of Alam and Imhof discloses the claimed invention as discussed above and Wang further teaches “the seismic attribute values comprise seismic amplitude attribute values (seismic data (amplitude) – [0046]) and wherein the fitting (fitting the input data to a multi-order polynomial equation – [0046]).”

In regards to claim 7, Wang in view of Alam and Imhof discloses the claimed invention as discussed above and Wang further teaches “generating filtered imagery data based at least in part on the fitting (The methodology is also effective in providing shot gather data that has been filtered to eliminate random noise associated with actual trace data – [0046]).”

In regards to claim 12, Wang in view of Alam and Imhof discloses the claimed invention as discussed above and Wang further teaches “comprising generating filtered seismic attribute values based at least in part on the fitting to attenuate acquisition footprint noise in the seismic attribute values (The methodology is also effective in providing shot gather data that has been filtered to eliminate random noise associated with actual trace data – [0046]).”

In regards to claim 13, Wang in view of Alam and Imhof discloses the claimed invention as discussed above and Wang further teaches “the fitting comprises least-squares fitting (least-squares fitting model – [0028]).”

In regards to Claim 15, Wang teaches “receive imagery data that comprise pixel or voxel scale seismic attribute values in a multidimensional space (seismic data that consists of amplitude and time obtained from an x, y grid – [0046]); fit a multidimensional polynomial function to at least a portion of the seismic attribute values of the imagery data (fitting the input data to a multi-order polynomial equation – [0046]; input data selected from input seismic data – [0018]; seismic data includes amplitude data – [0046]) to generate one or more values for one or more corresponding parameters of the function (utilizing the polynomial parameters of the fit equations to obtain predicted data arrays – [0046]).”
Wang does not teach “a processor; memory operatively coupled to the processor; and processor-executable instructions stored in the memory to instruct the system; generating pixel or voxel scale pseudo curvature attribute values based at least in part on the fitting and generate an image based at least in part on the pixel or voxel scale pseudo curvature attribute values.”
Alam teaches “a processor; memory operatively coupled to the processor; and processor-executable instructions stored in the memory to instruct the system (computer program, standard personal computer – [0137]); generating pixel or voxel scale pseudo curvature attribute values based at least in part on the fitting (method derives various curvature measures of local surfaces – [0087]; These derivative volumes are transformed into curvature attribute volumes – [0087]) and generate an image based at least in part on the pixel or voxel scale pseudo curvature attribute values (3d visualization of information obtained from A-F estimation methods – [0091]; curvature measures of local surfaces are from E estimation method – [0087]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teaching of Alam to derive curvature attribute volumes from the multi-order polynomial equation on a personal 
Imhof teaches “wherein the pixel or voxel scale pseudo curvature attribute values are classified using one or more larger, geological scale structural curvature attribute definitions (comparing amplitudes of volumes with offset stacks for assignment of AVO class, comparison of offset and angle stacks at location of surfaces allows classification by AVO behavior – [0163]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Alam to incorporate the teaching of Imhof for the classification of data with geological structures. Doing so would improve the analysis of seismic data with amplitude versus offset formulation.

In regards to claim 16, Wang in view of Alam and Imhof discloses the claimed invention as discussed above and Wang further teaches “the imagery data comprises seismic data (seismic data obtained – [0046]).”

In regards to Claim 18, Wang teaches “receive imagery data that comprise pixel or voxel scale seismic attribute values in a multidimensional space (seismic data that consists of amplitude and time obtained from an x, y grid – [0046]); fit a multidimensional polynomial function to at least a portion of the seismic attribute values of the imagery data (fitting the input data to a multi-order polynomial equation – [0046]; input data selected from input seismic data – [0018]; seismic data includes amplitude data – [0046]) to generate one or (utilizing the polynomial parameters of the fit equations to obtain predicted data arrays – [0046]).”
Wang does not teach “generating pixel or voxel scale pseudo curvature attribute values based at least in part on the fitting and generate an image based at least in part on the pixel or voxel scale pseudo curvature attribute values.”
Alam teaches “generating pixel or voxel scale pseudo curvature attribute values based at least in part on the fitting (method derives various curvature measures of local surfaces – [0087]; These derivative volumes are transformed into curvature attribute volumes – [0087]) and generate an image based at least in part on the pixel or voxel scale pseudo curvature attribute values (3d visualization of information obtained from A-F estimation methods – [0091]; curvature measures of local surfaces are from E estimation method – [0087]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teaching of Alam to derive curvature attribute volumes from the multi-order polynomial equation. Doing so would improve analysis of seismic traces in 3D surveys.
Imhof teaches “wherein the pixel or voxel scale pseudo curvature attribute values are classified using one or more larger, geological scale structural curvature attribute definitions (comparing amplitudes of volumes with offset stacks for assignment of AVO class, comparison of offset and angle stacks at location of surfaces allows classification by AVO behavior – [0163]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Alam to incorporate the .

Claims 4-5, 8-11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20050114032) in view of Alam (US20090292475), Imhof, and Roberts, Andy, “Curvature Attributes and their application to 3d interpreted horizons”, 2001 (hereafter known as Roberts, see attached NPL).
In regards to claim 4, Wang in view of Alam and Imhof discloses the claimed invention as discussed above except for “the imagery data comprise pixel scale seismic attribute values wherein each pixel comprises corresponding dimensions.”
Roberts teaches ““the imagery data comprise pixel scale seismic attribute values (subset volume – Data Set Description, Page 89) wherein each pixel comprises corresponding dimensions (6km x 8km – Data Set Description, Page 89).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Alam and Imhof to include the teaching of Roberts to use a subset volume to describe the seismic data. Doing so would improve analysis of seismic traces in 3D surveys.

In regards to claim 5, Wang in view of Alam and Imhof discloses the claimed invention as discussed above except for “each of the corresponding dimensions exceeds approximately 5 meters.”
 (6km x 8km – Data Set Description, Page 89).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Alam and Imhof to include the teaching of Roberts to use a 6km x 8km dimension which exceeds 5m. Doing so would improve analysis of seismic traces in 3D surveys.

In regards to claim 8, Wang in view of Alam and Imhof discloses the claimed invention as discussed above except for “the multidimensional polynomial function comprises a number of parameters as unknowns and wherein the fitting comprises utilizing a window size that encompasses a number of samples of the imagery data that is equal to or greater than the number of parameters.”
Alam further teaches “wherein the fitting comprises a window size (longer window – [0101]) that encompasses a number of samples (m+j samples; m+j = 120 – [0101]) of the imagery data that is equal to or greater than the number of parameters.”
Wang in view of Alam and Imhof do not teach “the multidimensional polynomial function comprises a number of parameters as unknowns.”
Roberts teaches “the multidimensional polynomial function comprises a number of parameters as unknowns (equation (6), a, b, c, d, e, f – Page 90, Left Column).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Alam and Imhof to include the teachings of Roberts to include 6 parameters. It would be obvious that the number of samples 

In regards to claim 9, Wang in view of Alam and Imhof discloses the claimed invention as discussed above and Wang further teaches “wherein the multidimensional space comprises a two-dimensional space defined by at least one of an inline dimension and a crossline dimension of a seismic survey (seismic data obtained from an x, y grid – [0046]; Live receiver patch for shot with 7 receiver lines – [0101], Figure 4; Receiver lines along y-index place y as the in-line dimension and x as the cross-line dimension).”
Wang in view of Alam and Imhof does not teach “the multidimensional polynomial function comprises a two-dimensional polynomial function.”
Roberts teaches “the multidimensional polynomial function comprises a two-dimensional polynomial function (equation (6), x, y – Page 90, Left Column).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Alam and Imhof to include the teaching of Roberts of using a polynomial based off two dimensions. Doing so would improve analysis of seismic traces in 3D surveys.

In regards to claim 10, Wang in view of Alam and Imhof discloses the claimed invention as discussed above except for “the multidimensional polynomial function comprises six parameters as unknowns.”
(equation (6), a, b, c, d, e, f – Page 90, Left Column).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Alam and Imhof to include the further teaching of Roberts the multidimensional polynomial function with six parameters. Doing so would improve analysis of the curvature of seismic traces in 3D surveys.

In regards to claim 11, Wang in view of Alam and Imhof discloses the claimed invention as discussed above except for “the multidimensional polynomial function is z(x,y) = ax2 + by2 + cxy + dx + ey + f where x and y are coordinates of a Cartesian coordinate system and wherein a, b, c, d, e, and f are the parameters of the function.”
Roberts teaches “the multidimensional polynomial function is z(x,y) = ax2 + by2 + cxy + dx + ey + f where x and y are coordinates of a Cartesian coordinate system and wherein a, b, c, d, e, and f are the parameters of the function (equation (6) – Page 90, Left Column).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Alam and Imhof to include the further teaching of Roberts the multidimensional polynomial function with six parameters. Doing so would improve analysis of the curvature of seismic traces in 3D surveys.

In regards to claim 17, Wang in view of Alam and Imhof discloses the claimed invention as discussed above except for “the multidimensional polynomial function is be z(x,y) = ax2 + by2 
Roberts teaches “the multidimensional polynomial function is z(x,y) = ax2 + by2 + cxy + dx + ey + f where x and y are coordinates of a Cartesian coordinate system and wherein a, b, c, d, e, and f are the parameters of the function (equation (6) – Page 90, Left Column).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Alam and Imhof to include the further teaching of Roberts the multidimensional polynomial function with six parameters. Doing so would improve analysis of the curvature of seismic traces in 3D surveys.

In regards to claim 20, Wang in view of Alam and Imhof discloses the claimed invention as discussed above except for “the multidimensional polynomial function is be z(x,y) = ax2 + by2 + cxy + dx + ey + f where x and y are coordinates of a Cartesian coordinate system and wherein a, b, c, d, e, and f are the parameters of the function.”
Roberts teaches “the multidimensional polynomial function is z(x,y) = ax2 + by2 + cxy + dx + ey + f where x and y are coordinates of a Cartesian coordinate system and wherein a, b, c, d, e, and f are the parameters of the function (equation (6) – Page 90, Left Column).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Alam and Imhof to include the further teaching of Roberts the multidimensional polynomial function with six parameters. Doing so would improve analysis of the curvature of seismic traces in 3D surveys.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TARUN SINHA/Primary Examiner, Art Unit 2863